                  Case 1:19-cv-02316-RC Document 39 Filed 04/12/20 Page 1 of 1


Tonya Hightower

From:                           Anson Hopkins
Sent:                           Monday, April 13, 2020 10:21 AM
To:                             Tonya Hightower
Subject:                        FW: 1-19-cv-2316-1apr2020-document With Cover- Contents - Authorities
Attachments:                    1-19-cv-2316-2020-04-01-Plaintiffs-Reply-With-Cover-contents-authorities-
                                addenda.pdf




Anson Hopkins
Case Administrator
U.S. District and Bankruptcy Courts for the District of Columbia
333 Constitution Avenue, N.W.
Room 1225 Washington, DC 20001
Phone: (202) 354-3120 | Email: Anson_Hopkins@dcd.uscourts.gov
Website: http://www.dcd.uscourts.gov

From: david@freedomministries.life <david@freedomministries.life>
Sent: Sunday, April 12, 2020 6:40 PM
To: DCDml_Intake <DCDml_Intake@DCD.USCOURTS.GOV>
Cc: Christopher Hair <Christopher.Hair@usdoj.gov>
Subject: 1-19-cv-2316-1apr2020-document With Cover- Contents - Authorities

Clerk Caesar,

The email that I sent regarding our April 1 submission of our reply indicated that I had combined all the
elements of our reply document into 1 pdf file. I just noticed that I had neglected to include the cover
sheet, table of contents and table of authorities in the submission.

The confusion and impetus for me to send the total pdf file is due to docket item #34
indicating that it was the main document, and only had errata showing in that link
through the pacer.gov website.

The document arrived in the Clerk’s office on early Monday. The docket shows our April 1 document to be
added to the file in piece-meal fashion. As of today, our document referenced above has not been added
to the file.

Therefore, I try again, attaching the pdf document that should show every page in one document from the
cover sheet, tables, main document, and addenda 1 through 5.

Respectfully,



David Alan Carmichael




                                                         1
